Exhibit 10.12

AMENDMENT NO. 2 TO EMPLOYMENT AGREEMENT

 

THIS AMENDMENT NO.  2 TO EMPLOYMENT AGREEMENT (this “Amendment”) is made and
entered into as of January 1, 2019 (the “Effective Date”) by and between Midland
States Bancorp, Inc. (the “Company”), Midland States Bank, an Illinois banking
corporation (the “Bank”) (the Bank and the Company hereinafter collectively
referred to as the “Employer”), and Douglas J. Tucker (“Executive”).

 

RECITALS

 

A.



The Executive serves as Senior Vice President, Corporate Counsel, of the Company
and the Bank, and has entered into an Employment Agreement with the Company and
the Bank, dated as of December 1, 2010, as amended by that certain Amendment No.
1 to Employment Agreement dated as of December 15, 2017 (the “Employment
Agreement”).

 

B.



As a result of Amendment No. 1 to Executive’s Employment Agreement containing
errors with respect to Executive’s bonus and long-term incentive award
percentages, the Company’s Compensation Committee has instructed that an
amendment to Executive’s Employment Agreement be executed reflecting the correct
percentages.

 

AGREEMENTS

 

Now therefore, the Employment Agreement is hereby amended as follows:

 

1. The reference in Section 4(b) of the Employment Agreement to a target
Incentive Bonus is hereby amended to “not less than forty percent  (40%)”; and
the reference to  a long-term incentive bonus percentage for the Executive is
hereby amended to “forty-five percent (45%).”

In all other respects the Employment Agreement shall remain fully in force and
effect.

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the Effective
Date.

 

MIDLAND STATES BANCORP, INC. andDOUGLAS J. TUCKER

MIDLAND STATES BANK

 

 

By:  /s/ Leon J. Holschbach              /s/ Douglas J. Tucker 

Name:Leon J. Holschbach[Signature]

Its:Vice-Chairman



--------------------------------------------------------------------------------